DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-15 are under examination.
Claim 1-15 are rejected. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475. See MPEP 2173.05 (q).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the preamble recites a method of producing a plant-based oil-in-water emulsion, however the body of the claim does not provide step(s) of obtaining the plant-based oil-in-water emulsion in the method. The claim is indefinite. Claim 2-15 are also rejected since the claims are depended upon claim 1. 
In claim 1, line 5 the recitation of “…1.5 to 5 wt.% proteins” is not clear, because it is confusing as to what Applicant intends wt% are based upon the ingredient composition or the  plant-based oil-in-water emulsion; hence the claim is indefinite.
In claim 1, line 7 the recitation of “…0.5 to 10.5 wt% of oil…” is not is not clear, because it is confusing as to what Applicant intends the wt% are based upon the ingredient composition or the  plant-based oil-in-water emulsion; hence the claim is indefinite.
Claim 1 recites the limitation "the agglomerates" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the agglomerates" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the agglomerates" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 5, the recitation of “green leaves proteins” is not clear. The metes and bounds of “green leaves proteins” is not clearly define in the claim to meet the limitation; hence the claim is indefinite. 
Claim 6 recites the limitation "the divalent cations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the free divalent cations concentration" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the divalent cations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the pH of the ingredient composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the recitation of “the pH of the ingredient composition has been adapted by addition of an acid…” is confusing, since the recitation is not an active step of adding an acid; hence it is unclear if Applicant intend adding acid in the claimed method. The claim is indefinite. 
In claim 10, the recitation of “…the leguminous protein treated is with a technique…” is not clear. It is not clear what Applicant intend the phrase “treated is with a technique” to convey to meet the limitation. 
Claim 15 provides for the use of a plant-based oil-in-water emulsion, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP H08505287 A (Machine English Translation).
Regarding claim 1, 3, 4 and 13, JP H08505287 A discloses a method of making a water continuous fat emulsion (plant-based oil-in-water emulsion) comprising ingredients, vegetable fat (oil) and protein compound  (Abstract); wherein the protein compound  comprising coconut palm protein (plant protein, free from dairy protein), and agglomeration of the protein (page 2, middle of page-page 3). The water continuous fat emulsion (plant-based oil-in-water emulsion) comprising 0.1 to 5% by weight protein compound and 1 to 15% by weight of vegetable fat (oil) (claim 1) and pH range of 6.5 to 7.5 (pg. 3), wherein the amounts and pH ranges overlap the cited ranges. JP H08505287 A discloses the method comprising heating step in an UHT treatment (heat treatment) of the vegetable fat (oil) and the protein compound at 130-150°C for 1-30 seconds (pg. 3, claim 19), which overlaps the cited ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The heating step agglomerates the coconut palm protein (plant protein, free from dairy protein) (pg. 2, middle page) in the emulsion; and homogenization by high pressure (shearing) after the heating step (pg. 3, bottom page, claim 19).  JP H08505287 A discloses the water continuous fat emulsion (plant-based oil-in-water emulsion) comprising droplet size of less than 5 um (pg. 3, top page; pg. 4, claim 13) which overlaps the cited range. 
Regarding claim 2, JP H08505287 disclose a kinematic viscosity (pg. 3, top page), but does not explicitly disclose the homogenization by high pressure (shearing) until the ingredients has a viscosity as cited. It would have been obvious to one of ordinary skill in the art to homogenize JP H08505287’s water continuous fat emulsion (plant-based oil-in-water emulsion) for a desired stable thickness, absent a clear and convincing or evident to the contrary.
Regarding claim 5, JP H08505287 disclose the protein compound  comprising coconut palm protein (plant protein, free from dairy protein), wherein the coconut palm is source from a coconut which is a drupe from palm tree. The palm tree is known to have green leaves. 
Regarding claim 6 and 7, JP H08505287 disclose adding an amount of Ca cations (pg. 3, top page).
Regarding claim 8, 9 and 10, JP H08505287 disclose the protein compounds including soybean protein, pea protein (pg. 2, middle page). With respect to claim 8 and 10, JP H08505287 disclose not explicitly disclose the soybean protein is extracted using isoelectric precipitation with addition of acids. However, it was well known in the art to extract soybean proteins using isoelectric precipitation with addition of acids. It would have been obvious to one of ordinary skill in the art to ready extract soybean proteins using conventional isoelectric precipitation with addition of acids in JP H08505287’s method. 
Regarding claim 11 and 12, JP H08505287 disclose the protein compounds including other vegetable storage proteins (pg. 2, middle page). Corn is considered a starchy vegetable and is known as a cereal. It would have been obvious to one of ordinary skill in the art to use known corn, cereal as a vegetable storage protein in JP H08505287’s method. 
Regarding claim 14, with recitation of “…a plant-based oil-in-water emulsion obtained by a method according to claim 1…” is a product by process limitation; see MPEP 2113 
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

JP H08505287 A discloses a water continuous fat emulsion (plant-based oil-in-water emulsion) comprising vegetable fat (oil) and protein compound (Abstract); wherein the protein compound  comprising coconut palm protein (plant protein, free from dairy protein), and agglomeration of the protein (page 2, middle of page-page 3). The water continuous fat emulsion (plant-based oil-in-water emulsion) comprising 0.1 to 5% by weight protein compound and 1 to 15% by weight of vegetable fat (oil) (claim 1), wherein the amounts overlap the cited ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, JP H08505287 A discloses the water continuous fat emulsion (plant-based oil-in-water emulsion) in food product (pg. 4, claim 20). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/               Primary Examiner, Art Unit 1792